Case 2:19-cv-07722-ODW-JEM Document 6 Filed 09/06/19 Page 1 of 3 Page ID #:44




1    BENJAMIN VAUGHN, DC Bar #999347
     E-mail: Benjamin.vaughn@cfpb.gov
2    Phone: 202-435-7964
     1700 G Street, NW
3    Washington, DC 20552
     Fax 202-435-7722
4
     LEANNE HARTMANN, CA Bar # 264787 - Local Counsel
5    E-mail: Leanne.hartmann@cfpb.gov
     301 Howard St., Suite 1200
6    San Francisco, CA 94105
     Phone: (415) 844-9787
7    Fax 202-435-7722
8    Attorneys for Plaintiff Bureau of Consumer Financial Protection
9    Michael Carrigan
     E-mail: Michael.carrigan@rocketmail.com
10   17702 Eric Avenue
     Cerritos, CA 90703
11   Telephone: 714-944-7642
12   Pro se Defendant
13
                          UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15   Bureau of Consumer Financial Protection, )
                                              )   Case No.: 2:19-cv-7722
16                Plaintiff,                  )
                                              )   JOINT MOTION FOR ENTRY OF
17          vs.                               )   STIPULATED FINAL JUDGMENT AND
                                              )   ORDER AS TO DEFENDANT
18   Certified Forensic Loan Auditors, LLC; )     MICHAEL CARRIGAN
     Andrew Lehman; and Michael Carrigan, )
19                                            )
                  Defendants.                 )
20                                            )
21
22         The Bureau of Consumer Financial Protection (Bureau) has filed in this Court
23   its Complaint against Defendants Certified Forensic Loan Auditors, LLC, Andrew
24   Lehman and Michael Carrigan under the Consumer Financial Protection Act of 2010
25   (CFPA), 12 U.S.C. §§ 5531, 5536(a), 5564 and 5565, and under section 626 of the
26   Omnibus Appropriations Act, 2009 (as amended by section 1097 of the CFPA), 12
27   U.S.C. § 5538, and its implementing regulation, the Mortgage Assistance Relief
28   Services Rule (Regulation O), 12 C.F.R. pt. 1015 (2011). The Bureau and Carrigan
                                              1
Case 2:19-cv-07722-ODW-JEM Document 6 Filed 09/06/19 Page 2 of 3 Page ID #:45
Case 2:19-cv-07722-ODW-JEM Document 6 Filed 09/06/19 Page 3 of 3 Page ID #:46




1
                                CERTIFICATE OF SERVICE
2
3          I hereby certify that a copy of the foregoing document was filed on September
4    5, 2019, which will send notification to all parties registered with the Court’s
5    CM/ECF system. Copies for the forgoing document were also sent via USPS,
6    Certified Mail, Return Receipt to:
7
           Michael Carrigan
8          17702 Eric Avenue
           Cerritos, CA 90703
9
           Certified Forensic Loan Auditors, LLC
10         C/O Andrew Lehman
           94 Bayou Lane,
11         Kemah, Texas 77565
12         Andrew Lehman
           94 Bayou Lane,
13         Kemah, Texas 77565
14                                          /s/ Leanne Hartmann
                                            Leanne Hartmann
15                                          Enforcement Attorney
                                            E-mail: Leanne.hartmann@cfpb.gov
16                                          301 Howard St., Suite 1200
                                            San Francisco, CA 94105
17                                          Phone: (415) 844-9787
                                            Fax 202-435-7722
18
19
20
21
22
23
24
25
26
27
28
                                                3
